Exhibit 99.1 NEWS RELEASE HECLA REPORTS PRELIMINARY SECOND QUARTER PRODUCTION Silver production increased 14% and gold production increased 96% over Second Quarter 2013 FOR IMMEDIATE RELEASE July 14, 2014 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) today announced preliminary production results¹ for the second quarter ending June 30, 2014. SECOND QUARTER PRODUCTION HIGHLIGHTS PRODUCTION SECOND QUARTER 2014 SECOND QUARTER 2013 Increase (Decrease) Silver 2.5 million silver ounces 2.2 million silver ounces 14% Gold 43,555gold ounces 22,226 gold ounces 96% ² Greens Creek 1.7 million silver ounces 2.0 million silver ounces (15%) Lucky Friday 820,786silver ounces 217,096 silver ounces 278% ³ Casa Berardi 28,623gold ounces 6,740 gold ounces (month of June only) N/A “During the second quarter production grew for all our metals over the prior year period, as we realized the benefits of the Casa Berardi acquisition and a fully operational Lucky Friday,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “The amount of zinc and lead we produce as a by-product differentiates Hecla from its peers, and significantly improves the economics of our business, particularly in a time of rising metals prices like we recently experienced.” “The combination of growing production and higher metals prices with approximately $222 million in cash at quarter end, inclusive of warrant proceeds, puts Hecla in a strong position entering the third quarter,” added Mr. Baker. Hecla expects to report its full second quarter 2014 financial results on July 31, 2014. See cautionary statement regarding preliminary statements at the end of this release. Increase in gold production due primarily to acquisition of Aurizon Mines Ltd. on June 1, 2013. Lucky Friday re-opened in February 2013. Hecla Mining Company • 1-800-432-5291 • hmc-info@hecla-mining.com 1 OPERATIONS UPDATE The following table provides the production summary on a consolidated basis for the second quarter and six months ended June 30, 2014 and 2013 : Second Quarter Ended Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 PRODUCTION SUMMARY Silver - Ounces produced Gold - Ounces produced Lead - Tons produced Zinc - Tons produced Greens Creek Greens Creek
